         CASE 0:21-cv-01622-SRN-LIB Doc. 15 Filed 07/27/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA


ROBERT SMITHBURG, THOMAS                              Case No. 21-cv-1622 (NEB/HB)
LINDSAY, and ROBIN GUERTIN,
individually and on behalf of all
others similarly situated,

                            Plaintiffs,           ORDER GRANTING EXTENSION
                                                    OF TIME TO ANSWER OR
             v.                                      OTHERWISE RESPOND

APPLE VALLEY MEDICAL
CLINIC, LTD., ALLINA HEALTH
SYSTEM, SANDHILLS MEDICAL
FOUNDATION, INC., and
NETGAIN TECHNOLOGY, LLC,

                            Defendants.


       The matter is before the Court on the Stipulation for Extension of Time to Answer

or Otherwise Respond, (ECF. No. 7), between Plaintiffs and Defendant Netgain

Technology, LLC (“Netgain”), which seeks to extend the time for Netgain to answer or

otherwise respond to the Complaint.

       IT IS HEREBY ORDERED that the Stipulation is APPROVED and the time for

Netgain to answer or otherwise respond to the Complaint filed by Plaintiffs shall be until

and including September 14, 2021.



Dated: July 27, 2021               s/Hildy Bowbeer
                                   HILDY BOWBEER
                                   United States Magistrate Judge
